Leech, J., concurring: In my judgment the various steps outlined in the majority opinion were integrated parts of a single plan rather than independent undertakings. The fact that the plan was not reduced to writing is unimportant, since it was carried out as orally agreed upon. The record, in my opinion, is insufficient to establish that the corporation agreed to pay or paid more for the assets it acquired than the price at which the transferors purchased them. Hence, the basis to the corporation would be the same as found by the majority. Therefore, I concur only in the result.